
	

114 HR 1646 : Homeland Security Drone Assessment and Analysis Act
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1646
		IN THE SENATE OF THE UNITED STATES
		June 24, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the Secretary of Homeland Security to research how certain commercially available small
			 and medium sized unmanned aircraft systems could be used in an attack, how
			 to prevent or mitigate the risk of such an attack, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Homeland Security Drone Assessment and Analysis Act. 2.Drone assessment and analysis (a)In generalThe Secretary of Homeland Security shall, in consultation with the Secretary of Defense, the Secretary of Transportation, the Secretary of Energy, and the Chairman of the Nuclear Regulatory Commission research how commercially available small- and medium-sized unmanned aircraft, excluding aircraft over 1,300 pounds, could be used to perpetuate an attack and, based on such research, the Secretary of Homeland Security shall develop policies, guidance, and protocols for the Department of Homeland Security to prevent such an attack or mitigate the risks of such an attack. Not later than 180 days after the completion of the research required under this subsection, the Secretary of Homeland Security may provide, as appropriate, the Secretary of Defense, the Secretary of Transportation, the Secretary of Energy, and the Chairman of the Nuclear Regulatory Commission information, based on such research, regarding how to best prevent and mitigate the risk of such an attack.
 (b)Dissemination to State and local officialsThe Secretary of Homeland Security shall disseminate information to State, local, and tribal law enforcement officials and State and major urban area fusion centers, as appropriate, regarding how such officials may bolster preparedness for and responses to attacks perpetrated by commercially available small- and medium-sized unmanned aircraft, excluding aircraft over 1,300 pounds.
 (c)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate an assessment of the security risk associated with commercially available small- and medium-sized unmanned aircraft, excluding aircraft over 1,300 pounds. Such assessment shall be informed by research conducted in accordance with subsection (a), shall contain recommendations, if applicable, to prevent and mitigate the risk of an unmanned aircraft system attack, and may be developed in coordination with the Centers of Excellence of the Department of Homeland Security and other academic institutions.
 (d)Prohibition on new fundingNo funds are authorized to be appropriated to carry out this Act. This Act shall be carried out using amounts appropriated or otherwise made available for such purposes.
			
	Passed the House of Representatives June 23, 2015.Karen L. Haas,Clerk
